                                                                                          FILED
                                                                                   U.S. DISTRICT CDUR
                       IN THE UNITED STATES DISTRICT COURT                            AUGUSTA niV.

                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                  ZOI80CT25 PHZiis
                                    DUBLIN DIVISION                              CLERK.
                                                                                      SO. L(iST|/OF GA.
ALFRED LEE JACOBS,

               Plaintiff,

       V.                                                 CV 318-060


LT. SHANNETTE TAYLOR;
LT. FRANKLIN; FNU WASHINGTON,
Chief Counselor; OFFICER WILCMER; and
LARHONDA SCOTT,

               Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 12.)

The Magistrate Judge recommended dismissing the case without prejudice as a sanction for

Plaintiff providing dishonest information about his filing history. (See doc. no. 8.) Plaintiff

does not deny he filed the undisclosed cases identified by the Magistrate Judge but claims he

did not disclose them because he is not an experienced litigator and did not proceed informa

pauperis("IFP") in those cases. (Doc. no. 12, p. 1.)

       The plain language of the complaint form explains a prisoner plaintiff must disclose

his prior filing history. (Doc. no. 1, pp. 1-3.) As the Magistrate Judge explained. Plaintiff

misstated his prior history by failing to disclose at least two federal cases initiated by

Plaintiff. (Doc. no. 8, p. 3.)
       Plaintiff argues he should be excused from providing honest responses because he has

a lack of knowledge, experience, and legal assistance. (Doc. no. 12, p. 1.) However, it is

incumbent on Plaintiff, who signed his complaint under penalty of perjury, to provide

accurate information about his prior filing history. Moreover, Plaintiffs contention he failed

to disclose the previous cases because they were "not filed under in forma pauperis'' rings

hollow because Plaintiff did, in fact, proceed IFP in both cases. See Jacobs v. Adelman, CV

508-019, doc. no. 3(S.D. Ga. Feb. 27, 2008); Jacobs v. Coffee Ctv. Sheriffs DqvX CV 505-

082, doc. no. 3 (S.D. Ga. Nov. 30, 2005). As the case law cited in the Report and

Recommendation makes clear, failing to disclose prior filing history will not be tolerated,

and the Eleventh Circuit has repeatedly approved of dismissing a case without prejudice as a

sanction. (See doc. no. 8, pp. 3-4.)

       Finally, on October 1, 2018, Plaintiff filed an amended complaint. (Doc. no. 11.) As

no Defendant had been served with a copy of the complaint or filed an answer, under Fed. R.

Civ. P. 15(a), Plaintiff was entitled to file an amended complaint. Plaintiffs filing of an

amended complaint cannot cure his failure to be truthful in the first complaint and dismissal

is thus still appropriate. Furthermore, Plaintiff failed to remedy his failure to disclose his

past filings in his amended complaint. (See id. at 1-3.)

       Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation ofthe Magistrate Judge as its opinion, DENIES AS MOOT Plaintiffs

motion for appointment of counsel,(doc. no. 10), DISMISSES this case without prejudice as
a sanction for Plaintiffs abuse ofJhe-^|«dLcial process, and CLOSES this civil action.

       SO ORDERED this            daym October, 2018, at Augusta, Georgia.




                                                  UNITED STAFES DISTRICT JKDGE
